Case 7:20-cv-00714-MFU Document 17 Filed 04/28/21 Page 1 of 4 Pageid#: 17862




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                            ROANOKE DIVISION

DARREN DELAFIELD,                                  )
                                                   )
        Defendant/Appellant                        ) Civil No. 7:20-cv-714
v.                                                 )
                                                   )
JOHN P. FITZGERALD, III,                           ) By: Michael F. Urbanski
                                                   ) Chief United States District Judge
Acting United States Trustee for                   )
Region Four,                                       )
                                                   )
        Appellee                                   )

                                              ORDE R

        Defendant/Appellant Darren D elafield appeals an order of the United States

Bankruptcy Court revoking his privilege to practice law in the United States Bankruptcy Court

for the Western District of Virginia for a period of one year and sanctioning him $5,000.00.

 Delafield filed a brief in support of his appeal. ECF No. 10. The acting United States Trustee

for Region Four (UST) filed a response to Delafield's request for relief, to which Delafield

replied. ECF Nos. 12, 13. Delafield requested oral argument and a hearing was set for May 6,

 2021. ECF Nos. 14, 16. However, after reviewing the briefing of the parties and the record,

including the transcript of the hearing held in the first appeal, the court concludes that the

issues have been fully briefed and oral argument will not aid in resolution of l'he issues. For

 the reasons discussed below, the court AFFIRMS the order of the bankruptcy court and

 DISMISSES Delafield's appeal.
Case 7:20-cv-00714-MFU Document 17 Filed 04/28/21 Page 2 of 4 Pageid#: 17863




            This case has a long history which need not be set forth here. 1 In sum, Delafield, a

Virginia attorney associated with businesses operating as Upright Law, LLC, Law Solutions

 Chicago, LLC, and Sperro, LLC, represented Timothy and A ndrian Williams as debtors in

 front o f the bankruptcy court. After unsavory practices of the businesses came to light, the

 UST initiated an adversary proceeding against Delafield, the businesses, and four other

individual defendants. The bankruptcy court held a four-day trial and entered a memorandum

 opinion and order finding, among other things, that D elafield bore some responsibility for the

 misconduct of LSC, Upright Law, and Sperro. In addition, the bankruptcy court found that

 Delafield made other errors in his handling o f the debtors' claims and noted that he had a past

 disciplinary history in the bankruptcy court. T he bankruptcy court assessed a $5,000.00

sanction against him, to be paid to the debtors, and revoked his privilege to practice in the

 bankruptcy court for one year. The bankruptcy court also assessed monetary sanctions against

 the other defendants and revoked practice privileges for some of the other defendants.      ~


Bankr. Op. R.8427-8488. 2

            Delafield and the other defendants appealed the order of the bankruptcy court to this

 court. Oral argument was heard on F ebruary 15, 2019. See Hrg. Tr., ECF No. 140 in Allen v.

 Fitzgerald, No. 7:18-cv-134 (W.D. Va. filed Mar. 27, 2018). On December 11, 2019, the court

 issued a memorandum opinion and order. See ECF No. 142 in Allen; 2019 WL 6742996.

Regarding Delafield, the court found that the bankruptcy court did not abuse its discretion in

imposing the monetary sanction and revocation o f practice privileges. However, the court




 1
     The record on appeal is filed at ECF No. 6.
 2 " R.####"  refers to the Page ID numbers of bankruptcy record filed at ECF No. 6.

                                                           2
Case 7:20-cv-00714-MFU Document 17 Filed 04/28/21 Page 3 of 4 Pageid#: 17864




remanded the case to the bankruptcy court for additional findings as to some of the other

sanctions against the other defendants. Id.

        After the case was remanded to the bankruptcy court, D elafield filed a notice of appeal

in the Fourth Circuit Court of Appeals, which dismissed the appeal as interlocutory. Delafield

v. Fitzgerald, No. 20-1039, 2020 WL 3971327 (4th Cir. May 20, 2020). On remand, the matter

ended in a consent decree entered by the bankruptcy court on     ovember 13, 2020. No change

 was made as to any ruling involving Delafield. Order, R.158-68. Delafield has now appealed

 the November 13, 2020 order to this court.

        Delafield argues that the bankruptcy court abused its discretion with regard to him in

 four respects: (1) when it sanctioned him for bad faith in his assertion of the attorney-client

 privilege on behalf of his clients; (2) when it imposed a sanction on him for which no notice

was given and for which an incomplete hearing was held; (3) when it applied the wrong legal

standard; and (4) when it sanctioned him even though he effectively represented the debtors

in their bankruptcy issues, obtained discharges for them, and had no personal involvement in

 the New Car Custody Program operated by Sperro, Inc.

        Because this court previously found on the same record that the bankruptcy court did

 not abuse its discretion, and because the bankruptcy court did not alter its ruling with regard

 to Delafield in any way on remand, the court adopts its previous order issued in Allen,      o.

7:18-cv-134, and AFFIRMS the bankruptcy court's February 12, 2018 order, as amended, as




                                               3
Case 7:20-cv-00714-MFU Document 17 Filed 04/28/21 Page 4 of 4 Pageid#: 17865




it relates to the practice revocation and monetary sanctions imposed against Delafield. 3

Delafield's appeal is DISMISSE D and this matter is STRICKEN from the record.

        It is so ORDERED.




                                                 Michael F. Urbanski
                                                 Chief United States District Judge




3In response to Delafield's brief, the UST asserts that Delafield raised new arguments in this second appeal.
However, the court has reviewed the arguments and determined that although some of the arguments are stated
differently, no new arguments were raised in his second appeal and all of the arguments were either briefed,
addressed at the hearing held in the first appeal, or both.

                                                     4
